DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiotsu (US 20090197558 A1) in view of Goldman (US 5260707 A).  
For claim 1, Shiotsu discloses ([0006], figure 3) a noise reduction device connected to a first antenna (figure 3, antenna 7a) for receiving a broadcast wave and a second antenna (antenna 8a), the noise reduction device comprising: 
a combiner (figure 3, device 9 and combiner after device 9) to shift (inverting phase) a phase of one of a first signal propagating through a first propagation path and a second signal propagating through a second propagation path by a predetermined angle ([0035]-[0043] inverted phase) and combine the phase-shifted one signal of the first signal and the second signal with the other signal of the first signal and the second signal, wherein the first propagation path is a path of signal reaching the noise reduction device from a noise source (figure 3, noise source 81) via the first antenna (antenna 7a) and the second propagation path is a path of signal reaching the noise reduction device from the noise source via the second antenna (antenna 8a; [0035]-[0043]); and 
a phase difference absorption circuit provided between the first antenna and the combiner or between the second antenna and the combiner ([0053], phase adjustment function of device 9 to match the noise phase on both paths).   
Shiotsu fails to mention a noise source of a vehicle; wherein the phase difference absorption circuit has a phase shift characteristic that reduces a difference between a phase difference between two signals each having a lower limit frequency of a band of the broadcast wave and passing through the first propagation path and the second propagation path and a phase difference between two signals each having an upper limit frequency of the band of the broadcast wave and passing through the first propagation path and the second propagation path.  
Goldman discloses a phase coherent interference signal suppression system including: a noise source of a vehicle (column 3 lines 3-4, airborne vehicle); (figure 2) a combiner with an inverter (40), and a phase difference absorption circuit (36) provided between the first antenna and the combiner or between the second antenna and the combiner (figure 2); wherein the phase difference absorption circuit has a phase shift characteristic that reduces a difference between a phase difference between two signals each having a lower limit frequency of a band of the broadcast wave (figure 3, column 3 lines 3-16, The jamming signal (the broadcast wave) may be of single or multiple frequency that has a lower limit frequency and an upper limit frequency) and passing through the first propagation path and the second propagation path and a phase difference between two signals each having an upper limit frequency of the band of the broadcast wave and passing through the first propagation path and the second propagation path (column 3 line 56-column 4 line 23, “a jamming signal output signal at output terminal 38 that is identical to the jamming signal output by amplifier 34…the phase and amplitude adjustment of one of these signals in conjunction with inverting of one of the signals will result in the sum of the two signals of 0”, that scatter shift and antenna shift causing different phase variations which require dynamic phase adjustment in device 36).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Goldman into the art of Shiotsu as to efficiently eliminating noise signals.   
For claim 4, Shiotsu in combination with Goldman substantially teaches the limitation in claim 1, Shiotsu discloses further comprising: an amplitude changer; and a phase changer, wherein the amplitude changer and the phase changer are provided between the first antenna and the combiner or between the second antenna and the combiner ([0053], figure 3, device 9).
For claim 6, Shiotsu in combination with Goldman substantially teaches the limitation in claim 1, Shiotsu discloses wherein the combiner is a 180° coupler to invert the phase of the one signal and combine the phase-inverted one signal and the other signal (figure 3, [0053]).  
For claim 7, Shiotsu in combination with Goldman substantially teaches the limitation in claim 1, Shiotsu discloses wherein the combiner includes: a phase inverter to invert the phase of the one signal; and an adder to add the phase-inverted one signal and the other signal (figure 3, [0053]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shiotsu (US 20090197558 A1) as modified by Goldman (US 5260707 A) and in view of Funatsu (US 20160269059 A1).  
For claim 3, Shiotsu in combination with Goldman substantially teaches the limitation in claim 1, Shiotsu discloses wherein the second antenna is disposed at a position closer to the noise source than the first antenna (figure 3, noise source 81 and second antenna 8a).
	Shiotsu and Goldman fail to mention the positioned noise source in the vehicle. 
	This teaching is disclosed by Funatsu ([0031]-[0033]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Funatsu into the art of Shiotsu as modified by Goldman as to effectively eliminating noise signals within vehicles.   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shiotsu (US 20090197558 A1) as modified by Goldman (US 5260707 A) and in view of Kondo (US 20130210377 A1).  
For claim 5, Shiotsu in combination with Goldman substantially teaches the limitation in claim 4, Shiotsu discloses further comprising: a control unit configured to acquire signal quality of the signal combined by the combiner and adjust the amplitude changer and the phase changer so that the power of the noise is reduced (figure 3, controller 11).
Shiotsu and Goldman fail to mention the signal quality including power of noise included in the signal combined by the combiner.  
This teaching is disclosed by Kondo ([0035], figure 1, noise amount detection means 131). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kondo into the art of Shiotsu as modified by Goldman as to effectively eliminating noise signals based on noise amount a further signal quality embodiment.   

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: because none of the references, either alone or in combination, discloses or renders obvious claim 2.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/Rui Meng Hu/
R.H./rh
November 16, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643